DETAILED ACTION
	This is in response to the amendment filed on June 1st 2021.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 6/1/21, with respect to the rejection(s) of claim(s) 1, 12 and 17 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant’ remarks regarding Yin and claim 10 are appreciated, the majority of the amendment remains rejected in view of Yin as it explicitly teaches the steps regarding presenting options to a user and receiving a selection to lookup a vehicle component (paragraph 18, Fig. 2).  However, upon further consideration, applicant’s remarks regarding Yin and the new features of a menu with specific options are persuasive, therefore a new ground(s) of rejection is made in view of Hyatt et al. US 2012/0123951 A1.
Examiner notes applicant did not address the rejection of claim 5 using official notice, therefore the common knowledge is taken to be admitted prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hovdal et al. US 8,738,699 B2 in view of Yin et al. US 2019/0251747 A1 and Hyatt et al. US 2012/0123951 A1.


establishing a session between a first client device and a host device to run an application on the first client device (Fig. 3, col. 2 ln. 20-25);
receiving an indication to transfer the session from the first client device to a second client device (purpose of Hovdal is to transfer session between devices – see title, abstract, col. 1 ln. 15-20 and Fig. 4 step S22);
storing, in response to receiving the indication, state information of the application for the session (store session data – Fig. 2 item 340, col. 6 ln. 58-62);
generating a pointer associated with the session (barcode image / ID tag – see Fig. 3, col. 2 ln. 26-30, col. 7 ln. 33-40);
generating a scannable code including the pointer (barcode is scannable – col. 7 ln. 35-55 and col. 8 ln. 60-62);
displaying the scannable code on a first display associated with the first client device (Fig. 3 S3, col. 2 ln. 28-29 and col. 11 ln. 15-19);
scanning the displayed scannable code using an imaging element associated with the second client device (col. 2 ln. 29-31); and
transferring, using the pointer, the session from the first client device to the second client device using the stored state information so that a second display associated with the second client device displays a most recently updated instance of the application from the first client device (Fig. 3, col. 2 ln. 32-36).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovdal with the augmented reality system taught by Yin for the purpose of vehicle servicing.  Yin teaches that vehicles are complicated and so presenting technicians relevant information on a mobile computing device (Fig. 9) enhances service tasks (paragraph 15).  Combined with the session transfer taught by Hovdal, one of ordinary skill in the art would appreciate that by transferring augmented reality sessions, collaboration could be improved thereby providing increased servicing efficiencies.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hovdal and Yin with the menu taught by Hyatt for the purpose of performing a repair, inspection or lookup.  The use of menu driven user interfaces is extremely well-known in the art (see additional cited art).  Modifying the combination of Hovdal and Yin to present a menu having the listed choices is simply the combination of this well-known technique (menu driven interface) in order to yield a predictable results, allow user to interact with application.  Also, Hyatt itself expressly suggests this allows a technician to efficiently perform service and save time (paragraph 39).

Regarding claim 2, Hovdal discloses generating a prompt at the second client device subsequent to the scanning and prior to the transferring, the prompt requesting a user of the second client device to initiate the transferring (accept session before transfer – col. 6 ln. 53-61).



Regarding claim 4, Hovdal discloses the pointer is encoded into the scannable code (pointer/ID tag is encoded into scannable barcode – Fig. 5 and col. 2 ln. 65 – col. 3 ln. 1).

Regarding claim 7, Hovdal discloses terminating the session between the host device and the first client device subsequent to the transferring (col. 7 ln. 18-20 and col. 9 ln. 53-56).

Regarding claim 9, Hovdal discloses authenticating the second client device to the host device prior to the transferring (devices must be registered with server or transfer session request may be rejected – see col. 10 ln. 56 – col. 11 ln. 12).

Regarding claim 10, Hovdal does not explicitly disclose the inspection information includes acceptable wear conditions of the component, wherein the repair information includes instructions for repairing the component, and the replacement information identifies a suitable replacement component.  This is taught by Yin as component tolerances, service instructions and approved parts (paragraphs 15-16, 32 and 45; also see rejection of claims 13-16 below).  The motivation to combine is the same as that given above.

Regarding claim 11, Hovdal does not explicitly disclose the information regarding the component part is at least one of inspection information for inspecting the component, repair .

Claims 12- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Hyatt.

Regarding claim 12, it is a system claim that partially corresponds to the method of claim 1.  Note, claim 12 is substantially broader than claim 1 as it only recites the features of the menu, selection, augmentation, etc.  It does not require the session, pointer, scannable code, etc. and therefore is rejected without the need of Hovdal.  The remaining limitations are rejected for the same reasons given above in the rejection of claim 1.

Regarding claim 13, Yin and Hyatt both disclose the information regarding the component part includes inspection information for inspecting the component when the selected option is to inspect the component (Hyatt – purpose is to perform inspection – see paragraphs 2-3, user interface for performing inspection – see paragraph 82; Yin – maintenance and service tasks are equivalent to inspecting – paragraphs 15-16).  



Regarding claim 15, Yin discloses the information regarding the component part includes repair instruction for repairing the component when the selection option is to repair.  Although Yin does not explicitly use the term “repair”, it teaches a technician performing “maintenance and service tasks” (paragraph 15).  This is equivalent to “repairing a component” because maintenance involves preventatively replacing wear items to ensure the continued performance of a component or to restore original performance characteristics.  Hyatt also teaches this as it explicitly discloses repairing (paragraphs 5-7).

Regarding claim 16, Yin discloses the information regarding the component part includes part information for replacing the component when the selected option is to lookup the component (display info regarding selected component, “lookup” – see Figs. 2-3, paragraphs 16, 18 and 30).

Regarding claim 17, it is a system that corresponds to the system of claim 12, so the claim is rejected for the same reasons.  Like claim 12, amended claim 17 is substantially broader than claim 1 and does not recite any of the features that Hovdal was relied upon for.

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hovdal, Yin and Hyatt in view of Official Notice.

Regarding claim 5, Hovdal discloses the pointer is a … link, wherein transferring includes … the second client device displays the most recently updated instance of the application (barcode / pointer provides second device current session information – Fig. 3, col. 2 ln. 20-39).
Hovdal does not explicitly disclose the pointer is a web browser link, and wherein the transferring includes opening the web browser link in a web browser of the second client device.  But this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  A web browser link (e.g. URL) is very well-known in the art such that it is capable of instant and unquestionable demonstration.  It would have been obvious to modify Hovdal to use a web browser link to open a web browser on a client device.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hovdal, Yin and Hyatt in view of Frazzini et al. US 2013/0005487 A1.

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hovdal, Yin and Hyatt in view of Krishnakumar et al. US 2013/0212286 A1.

Regarding claim 8, Hovdal does not disclose the host device continues the session between the host device and the first device subsequent to transferring the session to the second device so that the session runs in parallel on the first and second device.  However, it is generally well-known in the art for a server (i.e. host device) to simultaneously stream to a plurality of users devices.  This is explicitly taught by Krishnakumar as session cloning wherein a session is “transferred” from a first device to a second device and because of session cloning, the host continues the session with the first device thereby creating parallel sessions as required by the claim (see abstract, Fig. 2, paragraphs 11 and 26-27).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ernst US 2015/0008258 A1 discloses performing vehicle service using a device that provides information regarding parts, installation, etc. to user via an interface with menus including “repair” and “parts” (paragraphs 2, 7, 51).
Lalonde US 2018/0144384 A1 discloses repair vehicles parts, components and assemblies using menu-driven repair activities (paragraph 123).
Lohr US 2007/0094490 A1 discloses transferring an active session from a first device to a second device (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975